Court of Appeals
                               Sixth Appellate District of Texas


                                      JUDGMENT


 James Ryan Lopez, Appellant                             Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 47401-B).
 No. 06-19-00257-CR v.                                   Memorandum Opinion delivered by Chief
                                                         Justice Morriss, Justice Burgess and Justice
 The State of Texas, Appellee                            Stevens participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the assessments of the fine and attorney fees by deleting
them from the trial court’s judgment and the clerk’s bill of costs. As modified, the judgment of
the trial court is affirmed.
        We further order that the State of Texas pay all costs of this appeal.



                                                         RENDERED APRIL 23, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk